NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted October 25, 2011*
                                  Decided October 25, 2011

                                           Before

                              FRANK H. EASTERBROOK, Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No.  11‐1556

CHAD E. GOETSCH,                                    Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Western District of Wisconsin.

       v.                                           No. 09‐cv‐228‐bbc

LETITIA LEY, et al.,                                Barbara B. Crabb,
      Defendants‐Appellees.                         Judge.

                                         O R D E R

       Chad Goetsch cut his arm with a razor two days after he was transferred to
Columbia Correctional Institution in Wisconsin. In this suit under 42 U.S.C. § 1983, he
claims that staff members at Columbia violated his rights under the Eighth Amendment by
ignoring his need for mental‐health treatment before and after he harmed himself and by
confining him to segregation to punish him for violating prison rules during the cutting
incident. The district court dismissed the punishment claim at screening, denied Goetsch’s


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1556                                                                              Page 2

motions for counsel, and granted summary judgment for the defendants on the claim of
deliberate indifference. Goetsch challenges each of these rulings. We affirm the judgment.

        In his complaint Goetsch asserted that Dr. Letitia Ley, a prison psychologist, had
provided constitutionally inadequate care before his alleged suicide attempt and that two of
Ley’s colleagues, psychologists Mike Vandenbrook and Scott Rubin‐Asch, offered scant
mental‐health treatment in the months that followed. He also contended that his Eighth
Amendment rights were violated when he was ordered, as punishment stemming from the
cutting incident, to spend 120 days in segregation. In declining to allow the latter claim to
proceed, see 28 U.S.C. § 1915A(a), (b)(1), the district court noted that Goetsch had not
identified who punished him and ruled that, even if he could, the punishment was not
serious enough to implicate the Eighth Amendment. Afterward the judge twice denied
Goetsch’s requests that counsel be recruited to assist him. The judge reasoned that the
complexity of the lawsuit did not exceed Goetsch’s ability to prosecute it.

        Following discovery the three psychologists moved for summary judgment. The
evidence before the district judge can be summarized as follows. When Goetsch arrived at
Columbia on February 21, 2006, he reported to a guard that he was suffering from anxiety
and severe depression and was hearing voices. Dr. Ley visited him that afternoon at his cell.
Before the interview Ley had reviewed Goetsch’s medical file and learned that he attempted
suicide in 1988 and also reported suicidal thoughts in 2003 while incarcerated at another
prison. But the file also revealed that mental‐health staff at another facility had concluded in
2002 that Goetsch faked or exaggerated symptoms in a “cry for help” and that his accounts
of hearing voices were untrue. According to Ley’s affidavit, reports of hearing voices are
often feigned; Goetsch never disputed this assertion with admissible evidence. 

        The parties disagree about much of what was said during Dr. Ley’s meeting with
Goetsch. For example, Goetsch contends that he told Ley he would kill himself if he was not
placed in a single cell; Ley wrote in a report about the interview that Goetsch had denied
suicidal ideation. It is undisputed, however, that Goetsch wanted to be “red‐tagged”—a
designation that would have ensured him a single cell—and that he asked Ley, “What do
you have to do around here to get a red‐tag, beat up your celly or something?” Goetsch also
acknowledges telling Ley he would create a “serious disturbance” if he did not get a single
cell. At the end of the interview, Ley concluded that Goetsch was not a suicide risk and did
not recommend that he be placed on suicide observation. She maintained Goetsch’s
previous diagnosis of chronic depression and a nonspecific personality disorder. Ley alerted
her supervisor so that Goetsch would get follow‐up care and wrote a report to security staff
detailing Goetsch’s threat to cause a disturbance. Goetsch was placed in segregation as a
result of that threat.
No. 11‐1556                                                                            Page 3

       Two days later Goetsch used a prison‐issued razor to make five cuts on his right
inner forearm. He was taken to the emergency room, where the wounds were closed with
staples. Goetsch returned to prison later that day and was evaluated by Dr. Vandenbrook,
who placed him on suicide observation. Vandenbrook saw Goetsch twice in the next four
days before concluding that he no longer posed a risk to himself. Goetsch was taken off
suicide observation and returned to segregation. Over the next several weeks, Vandenbrook
continued to check on Goetsch during his rounds but did not conduct individual therapy
sessions. Vandenbrook recommended that Goetsch be moved to a wing of the prison
reserved for inmates with mental illnesses, but administrators did not follow his
recommendation. Goetsch asked Vandenbrook several times to refer him to the Wisconsin
Resource Center, a treatment facility for mentally ill prisoners, but Vandenbrook declined.

       When Goetsch was moved in April to a less‐restrictive segregation unit, 
Dr. Rubin‐Asch became his primary clinician. Over the next ten weeks, Rubin‐Asch twice
conducted individual therapy sessions with Goetsch away from his cell. Administrators
would allow Rubin‐Asch to meet privately with an inmate only one hour per week, so he
did most of his counseling while standing in front of the prisoners’ cells. Goetsch declined
these public encounters out of concern that other prisoners would overhear details of his
psychological problems. Goetsch was released from segregation in June and placed in the
general prison population.

       In granting summary judgment, the district court reasoned that Goetsch lacked
evidence that the three psychologists had been deliberately indifferent to his mental‐health
needs. Regarding Dr. Ley, the court assumed that she knew Goetsch posed a substantial
suicide risk but concluded that no jury reasonably could find that her response to that risk
evinced deliberate indifference to his condition. Regarding both Drs. Vandenbrook and
Rubin‐Asch, the court concluded that Goetsch could not establish more than a disagreement
with their course of treatment. And regarding Vandenbrook, the court declined to consider
Goetsch’s new allegation, raised for the first time at summary judgment, that the
psychologist also had been deliberately indifferent to his psychological condition before he
cut himself. The judge noted that Goetsch had not sought leave to amend his complaint to
add the allegation and reasoned that he should not be allowed to do so at summary
judgment because he knew or should have known earlier any facts relevant to the
contention and had not produced any evidence to support his new theory.

       On appeal Goetsch first argues that the district court erred in granting summary
judgment because, he contends, a jury reasonably could find on the evidence presented that
the defendants’ treatment decisions rose to the level of deliberate indifference. He also
contends that the court should have let him pursue his argument that Dr. Vandenbrook was
deliberately indifferent to his mental‐health needs before he cut himself. 
No. 11‐1556                                                                               Page 4

         But like the district judge, we conclude that Goetsch did not produce sufficient
evidence to establish deliberate indifference. To have done so, Goetsch needed to show not
only that he suffered from a serious mental illness (which the defendants do not dispute),
but also that the psychologists acted with “a sufficiently culpable state of mind.” Farmer v.
Brennan, 511 U.S. 825, 834 (1994) (quotation marks and citation omitted); see Greeno v. Daley,
414 F.3d 645, 653 (7th Cir. 2005). First, regarding Dr. Ley, Goetsch needed to show that she
was aware of a substantial risk of suicide but intentionally ignored that risk. Minix v.
Canarecci, 597 F.3d 824, 831 (7th Cir. 2010). The district court was willing to assume that Ley
did perceive a strong possibility that Goetsch would try to kill himself, but, in fact, the
undisputed evidence demonstrates that Ley thought Goetsch was not a suicide risk. She
evaluated him, analyzed his behaviors in light of his reported history of faking or
exaggerating symptoms, and concluded that he did not pose a threat to himself. Her
contemporaneous report to security staff showed that she believed Goetsch posed a
potential threat to others, not to himself. Even assuming that Goetsch told Ley that he
planned to hurt himself, prison officials are not required to believe everything inmates tell
them, Knight v. Wiseman, 590 F.3d 458, 466 (7th Cir. 2009); Lindell v. Houser, 442 F.3d 1033,
1035 (7th Cir. 2006), even when the topic is suicide, see Domino v. Tex. Dep’t of Criminal
Justice, 239 F.3d 752, 753, 756 (5th Cir. 2001). Without evidence that Ley believed he was a
suicide risk, Goetsch’s claim against her fails.

        As for Dr. Vandenbrook, Goetsch contends he should have offered individual
therapy sessions and referred him to the Wisconsin Resource Center. But disagreement with
a course of treatment does not give rise to an inference that prison medical staff acted with
deliberate indifference to a prisoner’s needs. Berry v. Peterman, 604 F.3d 435, 441 (7th Cir.
2010); Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). Vandenbrook evaluated Goetsch
three times in the five days after he returned from the emergency room and kept him on
suicide observation until he believed Goetsch no longer posed a threat to himself. He
maintained regular contact with Goetsch in the following weeks, albeit in conversations
through the cell door rather than in sessions in an office setting. He did not refer Goetsch to
a different facility but did try to have him placed in an area of Columbia that could better
address his issues. This course of treatment may not have been optimal, but it did not evince
deliberate indifference. See Sanville v. McCaughtry, 266 F.3d 724, 736 (7th Cir. 2001); Garvin v.
Armstrong, 236 F.3d 896, 899 (7th Cir. 2001). In addition, the judge’s decision not to allow
Goetsch to expand his claim against Vandenbrook to the period before he cut himself was
reasonable given the stage of the litigation, see Johnson v. Cypress Hill, 641 F.3d 867, 873 (7th
Cir. 2011), the lack of good cause for Goetsch’s delay, see George v. Kraft Foods Global, Inc.,
641 F.3d 786, 790–91 (7th Cir. 2011), and the lack of evidence that Vandenbrook had any
reason to suspect that Goetsch posed a risk to himself before the cutting incident, see
Townsend v. Fuchs, 522 F.3d 765, 775 (7th Cir. 2008).  
No. 11‐1556                                                                                Page 5

       As for Dr. Rubin‐Asch, he is mentioned only twice in Goetsch’s opening brief, and
no argument is presented about the evidence concerning him. In any event, that evidence
could not establish deliberate indifference. Rubin‐Asch saw Goetsch twice in his office for
individual therapy and offered further counseling at Goetsch’s cell. Again, the evidence
points only to disagreement over treatment, not deliberate indifference.

        Goetsch also contends that the district court erred in dismissing at screening his
claim related to the segregation time he received for cutting his arm. That punishment,
insists Goetsch, was “cruel and unusual.” We disagree. The conditions of an inmate’s
confinement violate the Eighth Amendment only if they deprive him of “the minimal
civilized measure of life’s necessities,” Rhodes v. Chapman, 452 U.S. 337, 347 (1981); see Gillis
v. Litscher, 468 F.3d 488, 491 (7th Cir. 2006), and Goetsch’s four‐month stay in segregation
does not meet this standard, see Harden‐Bey v. Rutter, 524 F.3d 789, 792, 795 (6th Cir. 2008)
(more than 3 years in segregation); In re Long Term Admin. Segregation of Inmates Designated
as Five Percenters, 174 F.3d 464, 472 (4th Cir. 1999) (more than 3 years); Leslie v. Doyle, 125
F.3d 1132, 1135 (7th Cir. 1997) (15 days).

         Finally, Goetsch urges that the district judge abused her discretion in denying his
motions for counsel. But even if Goetsch had shown that the district judge abused her
discretion—and he has not—we would still affirm the judgment because he cannot show
prejudice, that is, a reasonable likelihood that a lawyer’s involvement would have altered
the litigation’s outcome. See Pruitt v. Mote, 503 F.3d 647, 659 (7th Cir. 2007) (en banc). No
jury reasonably could find on this record that the level of care Goetsch received constituted
deliberate indifference, and we are given no reason to conclude that a lawyer would have
helped Goetsch survive summary judgment. See Jackson v. Kotter, 541 F.3d 688, 700–01 (7th
Cir. 2008); Snipes v. DeTella, 95 F.3d 586, 592–93 (7th Cir. 1996).

                                                                                    AFFIRMED.